ADVISORS SERIES TRUST FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 10th day of December, 2009, to the Fund Accounting Servicing Agreement, dated as of June 8, 2006, as amended (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Advisors Series Trust: Exhibit U, the fund and fees of Niemann Tactical Return Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Exhibit U to the Separate Series of Advisors Series Trust Fund Accounting Agreement Name of Series Date Added Niemann Tactical Return Fund on or after February 26, 2010 Multiple Series Trust FUND ACCOUNTING SERVICES FEE SCHEDULE at December, 2009 Annual Fund Accounting Fee Per Fund* Base fee on the first $ plus basis point on the next $ basis point on the balance Annual Base Fee on First $ Per Fund* $ per domestic equity fund $ per domestic balanced fund $ per domestic fixed income/global equity/money market fund $ per international/global fixed fund Out-Of-Pocket Expenses Including but not limited to pricing services, international corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. Additional Services §Additional base fee of $ for each additional class §Additional base fee of $ per manager/sub-advisor per fund §Master/feeder products and international income funds Conversion §One month of service fee prior to service inception. NOTE: All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedules on this Exhibit U. Niemann Capital Management Inc. By: /s/ Mark Peixoto Printed Name: Mark Peixoto Title:
